                       Case 3:20-cv-00006-IM                        Document 2           Filed 01/02/20      Page 1 of 11



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                                    District of Oregon

                                                                      Portland Division


                                                                               )       Case No.     s: ;) 0 - C<l - DCCOb - .J/tv) ,
                                                                               )                   (to be filled in by the Clerk's Office)
                                                                               )
                              Plainlifj(s)                    "
(1,Vrite the full name of each plaintiff who is filing this complaint.
                                                                               )
If the names qf all the plaintttfs cannot fit in the space above,              )
please write "see attached" in the space and attach an additional              )
page with the full list of names.)                                             )
                                  -v-                                          )
                                                                               )
                                                                               )
                                                                               )
                                                                               )
                             Defendant(s)                                      )
 (Write the full name of each defendant who is being sued. lfthe               )
names of all the defendants cannot fit in the space abow, please·              )
·write "see attached" in the space and attach an additional page
with the full list qf names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                              (Prisoner Complaint)


                                                                            NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    biith; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this fonn, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis. ·




                                                                                                                                         Pagel of II
                          Case 3:20-cv-00006-IM                       Document 2              Filed 01/02/20        Page 2 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)


                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                            All other names by which
                            you have been known:
                            ID Number
                            Current Institution
                            Address

                                                                             51,He!e11sCity
                                                                                                          oe..
                                                                                                            State               Zip Code

          B.          The Defendant(s)

                     Provide the infonnation below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (if known) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. J
                           Name
                            Job or Title    (if/a10wn)

                            Shield Number
                           Employer
                           Address
                                                                             5hf}ele1if'>                v{L           _q=z~a~6J~·_ __
                                                                                       City                 State               Zip Code

                                                                            0   Individual capacity   j'.J Official capacity
                     Defendant No. 2
                           Name
                           Job or Title (ifl710w11)
                           Shield Number
                           Employer
                           Address
                                                                        ~5±i/P!fJ?')                    · e7Q_         _q_,,_,1,c=;fu.,,,,/~--
                                                                                       City                State              Z,p Code
                                                                            [2;µndividual capacity    16] Official capacity


                                                                                                                                       Page2of 11
                        Case 3:20-cv-00006-IM                        Document 2               Filed 01/02/20    Page 3 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights {Prisoner)


                      Defendant No. 3
                            Name
                            Job or Title (!fknown)
                            Shi.eld Number
                            Employer
                            Address

                                                                                       City                 State            Zip Code

                                                                            0   Individual capacity    O Official capacity
                      Defendant No. 4
                            Name
                            Job or Title (if/a,own)
                            Shield Number
                            Employer
                            Address

                                                                                       City                 State            Zip Code

                                                                            0   lndi~idual capacity    O Official capacity
II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau qf Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check oil that app/J):

                     0      Federal officials (a Bivens claim)

                     Ix]    State or local officials (a§ 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




                          I'\. ''v..ei ) ec (                           afe, /\1:;Lnv 01he~"5 hc\t wiJ{                      11fPC. ht)!f FO
                      /J., L,';,r fherr?, .                        n;; Leela/            ;1101/ f3.e/i1.0 ofJPl1tc. one: P.et\d.
                     Plaintiffs suing under Bivens may only reco¼r for the violation of cerfafo constitutional rights. lf you
          C.
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                                    Page3of 11
                       Case 3:20-cv-00006-IM                       Document 2          Filed 01/02/20   Page 4 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          0           Pretrial detainee

          0           Civilly committed detainee

          0           Immigration detainee

         J8;)         Convicted and sentenceq state prisoner

          0           Convicted and sentenced federal prisoner

          0          Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe bow each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.




        B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.


                        1he f/rs t                 1 /fl1e
                      c)__ l)a in        tJ (fuef2e(--        2::!Jf/2      C.\JJ,;i

                                                                                                                       Page4of II
                        Case 3:20-cv-00006-IM                       Document 2   Filed 01/02/20   Page 5 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         C.           What date and approximate time did the events giving rise to your claim(s) occur?




V.



          l)/5/ocicffdl 5hovi/cfet arlcJ. J?rl(J 110 frlethb.1/ etf,Jc'Y1ftN7 f~~1l'
          over !6 hour~ l;){J-/,:D{f: c:.9cn'r:y Jc·, 7/2{) ho5f71 'fer/,
          l9zt _5(;,cc- 17,J fJme ·nfy.9o,v{ 1.-nt y;c, fYlJrd1 1/c1/ Ci.i-ffnj/o17
                                0


          f,+. <l// cz nJ fr,,1 I J.-:11(? 1 ½ Cl f:, f {'.e /( vJhil 1 J 4/,t;; ~(?/b:,p f/- 1,,- /'r? p,N...,-,,-_
                                                                                         1                       4


         f-i'tr, //ill#((gc/JJ!} vP fJ;,t 5/a/,.--5 W/?['11 M/' .5/.;ow;~e/ [;.//7/S cY,'Slocc1kfl
            Ct nc1 ,f:, h  ,J ctvt m-€ /l:, r:71',1,f:'cz I ct f--H'11:J/on
                                    1
                                     / (                                    Mc' :J lC u !c1r;/}~   rt                0


VI.      RelierfVfn J/f'~ l?'lf (Jfr1 <1l}er:

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.




                                                                                                                 " Page 5 of 11
                        Case 3:20-cv-00006-IM                       Document 2   Filed 01/02/20   Page 6 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.           Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

                     Ix! Yes
                     □ No
                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).




         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?




                     D Donotknow
         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     ]XJ Yes

                     D Donotknow
                     lf yes, which claim(s)?




                                                                                                                           Page6of 11
                          Case 3:20-cv-00006-IM                     Document 2   Filed 01/02/20    Page 7 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         D.           Did yon file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      conceming the facts relating to this complaint?

                      @Yes



                      If no, did yon file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      0 Yes
                     JS:1 No
         E.          If yon did file a grievance:

                      1.    Where did yon file the grievance?




                     2.     What did yon claim in your grievance?




                             /Vo            ha 11 11            c
                     3.
                                 Ee r7r? 0 a rf/ 'e J .
                            What was !Ke result, if any?




                            . };p 3c(/. 1 11 l1./4'S P c ,. c/-e · . /41, < /½"illQ~Vwhe>vz /f
                             1

                     4.
                              <tv'~emd :+-) el/ t,Jow,i / '()of lB+ J??e f; 1/P :! ke/ff-Tr)I/JJO,
                           What steps, if any, di& yon lake to appeal that decision? ls the gnevance probess completed? i{, v
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)
                           -rhcf WoL{{:.1                   no+ /f.f        me a yry(!ct/ //-,
                            J1ey             5:1/;J (f-vJac; «;f'Xhci:.uSftc1,




                                                                                                                         Page7of II
                           Case 3:20-cv-00006-IM                     Document 2   Filed 01/02/20   Page 8 of 11


Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)



         F.           If you did not file a grievance:

                      1.    If there are any reasons why you did not file a grievance, state them here:




                      2.    If you did not file a grievance but you did inform officials of your claim, state who you infom1ed,
                            when and how, and their response, if any:

                                          r .

                                     1~!/4·
                                     I
                                     r
                                          I
                                          . • .
                                                  .




         G.          Please set forth any additional information that is relevant to the exhaustion of your administrative
                     remedies.




                     (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                     administrative remedies.)


VIII. Previous Lawsuits

         The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 1915(g).

         To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

         D Yes
        ~No

         If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.


                                   tf/4
                                                                                                                        Page 8 of lJ
                      Case 3:20-cv-00006-IM                        Document 2   Filed 01/02/20    Page 9 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner}



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                     0      Yes

                     !IZl No
         B.           If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, , sing the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s) ·
                            Defendant( s)

                     2.     Court (iffederal court, (anl,e the district; i state court, name he county and State)



                     3.     Docket or index numier



                     4.    Name of Judge assired to 'your case



                     5.    Approximate date of filing awsuit                                        I

                     6.    Is the case still                      I
                           0Yes                                    \


                           0No                   ''
                                                                                                          \
                           ff""• giw " opem,im~ , of di pmdio,.,
                                                                                                            \
                     7.    What was the result of the cas\J ( or example.                               Wa\1udgment entered
                           in yourfa •or? Was the case ate led?)


                                       I                               .                                        \'\

        C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?



                                                                                                                       Page9of JI
                     Case 3:20-cv-00006-IM                        Document 2   Filed 01/02/20   Page 10 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     0       Yes

                    ,,gr     No


         D.           If your answer to C is yes, describe each lawsuit by an wering questions 1 through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsui son another page, using the same format.)

                      l.    Parties to the previous la
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (iffederal court nan e the district; if late court, name the co nty and State)




                      3.    Docket or index n           ber



                     4.     Name of Judge           signed to our case



                      5.    Approximate d te of filing 1 wsuit



                     6.     Is the case sti pending?

                           0Yes

                           0No

                           If no, give 1e approximate d"\le of dis{sition
                                                                    II
                     7.    What was he result of the cas (For example: T•Vas the ase dismissed? Wasjudgme, t entered
                           in yourfm or? JYas the case pealed?)




                                                                                                                    PagelOof 11
                     Case 3:20-cv-00006-IM                        Document 2          Filed 01/02/20     Page 11 of 11


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I ce1tify to the best of my knowledge, information,
         and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Dateofsigning:               /:Z -2q~/ 1
                     Signatnre of Plaintiff
                                                                            ' _/) ?f:/f7(>tl1 l:/'11--------
                                                                            0110(2)2           \
                     Printed Name of Plaintiff                  Btavcbn ,Jdri'h: :,                            C


                     Prison Identification#                   _2_,Ljc->-?=J-P~.~·-5~-------------------
                     Prison Address                           --jq~Of-B~·.   'r?,~.,r-_,__f:_·L.<-A:~ve~/- - ~ - - - - -
                                                               :;;,t Hefe_115  City
                                                                                                   o{l
                                                                                                    Stare
                                                                                                                   q7r:JS/
                                                                                                                    Zip Code


         B.          For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Finn
                     Address


                                                                               City                    Stale        Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                               Page 11 of II
